Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

X
ROBERTO ALVARENGA, individually and on behalf of all
others similarly situated,

 

Plaintiffs COLLECTIVE ACTION
" COMPLAINT

~against-
JURY TRIAL

JOMAR CAR WASH CORP., and JOSE PIRES, as an individual, DEMANDED

Defendants.
x

 

1. Plaintiff, ROBERTO ALVARENGA, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

2. Plaintiff, ROBERTO ALVARENGA, individually and on behalf of all others
similarly situated, through undersigned counsel, brings this action against JOMAR
CAR WASH CORP., and JOSE PIRES, as an individual, (hereinafter referred to as
"Defendants"), to recover damages for egregious violations of state and federal wage
and hour laws arising out of Plaintiff's employment at JOMAR CAR WASH CORP.,
located at 57-34 Main Street, Flushing, New York 11355.

3. As a result of the violations of Federal and New York State labor laws delineated
below, Plaintiff seeks compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.
10.

11.

12.

13.

14,

15.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C, §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C,
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES
Plaintiff ROBERTO ALVARENGA residing 750 East 169" Street, Bronx, New York
10456, was employed from in or around November 2011 until in or around January
2019 by Defendants at JOMAR CAR WASH CORP., located at 57-34 Main Street,
Flushing, New York 11355.
Defendant, JOMAR CAR WASH CORP. is a corporation organized under the laws of
New York.
Defendant, JOMAR CAR WASH CORP. is a corporation authorized to do business
under the laws of New York.
Upon information and belief, Defendant, JOMAR CAR WASH CORP. is a
corporation organized under the laws of New York with a principal executive office
91-10 Metropolitan Avenue, Rego Park, New York 11374.
Upon information and belief, Defendant JOSE PIRES owns and operates JOMAR
CAR WASH CORP.,
Upon information and belief, Defendant JOSE PIRES is the Chief Executive Officer
of JOMAR CAR WASH CORP.,
Upon information and belief, Defendant JOSE PIRES is an agent of JOMAR CAR
WASH CORP.,
Upon information and belief, Defendant JOSE PIRES has power over personnel
decisions at JOMAR CAR WASH CORP.,
16.

17.

18.

19.

20.

21.

22.

23.

24,

Upon information and belief, Defendant JOSE PIRES has power over payroll
decisions at JOMAR CAR WASH CORP.,

Defendant JOSE PIRES has the power to hire and fire employees, including the
Plaintiff, at JOMAR CAR WASH CORP., establish and pay their wages, set their
work schedule, and maintains their employment records.

During all relevant times herein, Defendant JOSE PIRES was Plaintiff's employer
within the meaning of the FLSA and NYLL.

On information and belief, JOMAR CAR WASH CORP. is, at present and has been at
all times relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (i) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less

than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff ROBERTO ALVARENGA was employed from in or around November 2011
until in or around January 2019 by Defendants at JOMAR CAR WASH CORP.
During Plaintiff ROBERTO ALVARENGA’S employment by Defendants, Plaintiff's
primary duties were as a car cleaner and vacuum operator, while performing other
miscellaneous duties from in or around November 2011 until in or around J anuary
2019,
Plaintiff ROBERTO ALVARENGA was paid by Defendants approximately $3.00 per
hour from in or around October 2013 until in or around J anuary 2019,
Plaintiff worked approximately seventy-two (72) hours or more per week during his
employment by Defendants from in or around October 2013 until in or around
January 2019.
Defendants failed to pay Plaintiff ROBERTO ALVARENGA the legally prescribed
minimum wage for his hours worked from in or around October 2013 until in or
around January 2019, a blatant violation of the minimum wage provisions contained

in the FLSA and NYLL.
25.

26.

27,

28.

29,

30.

31.

Although Plaintiff ROBERTO ALVARENGA worked approximately seventy-two
(72) hours or more per week during his employment by Defendants from in or around
October 2013 until in or around January 2019, Defendants did not pay Plaintiff time
and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Furthermore, Plaintiff ROBERTO ALVARENGA worked approximately twelve (12)
or more hours per day, six (6) days a week from in or around October 2013 until in or
around January 2019, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of herself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
car cleaners and vacuum operators, or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the
same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to

pay required overtime wage compensation.
32.

33.

34.

35.

36.

37.

38.

39.
AQ.

41,

42.

Upon information and belief, Defendants employed between 20 and 30 employees
within the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
43.

44,

4S,

46,

47,

48,

49,

50.

51.

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12

N.Y.C.R.R. 137-13.
52.

53,

54.

55,

56.

57,

58.

59.

60.

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

Defendants willfully violated Plaintiffs rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations.
N.Y. Labor Law §§ 650 et seq.; 12 N.Y. C. R. R. § 142-2.4

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants his unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

FOURTH CAUSE OF ACTION

Minimum Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).
Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29

U.S.C. §§201, 202 and 203.
61. Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

62. Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiffs’ compensation.

63. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an equal amount in the form of
liquidated damages, as well as reasonable attorneys’ fees and costs of the action

including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

FIFTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

64. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

65, At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.

66. At all times relevant to this action, Defendants were employers within the meaning of
NYLL.

67. Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

68. Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
was entitled under NYLL §652, in violation of 12 N. Y. C.R. R. 137-1.3.

69. Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an amount equal to his unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §198 (1-a).

SIXTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

70. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
71. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of their rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

72. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

SEVENTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
73. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
74, Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
75. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff's rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiff prejudgment and post-judgment interest;

e. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This 3) day of October 2019.
Case 1:19-cv-06169-EK-RML Document1 Filed 10/31/19 Page 10 of 11 PagelD #: 10

  

Liber
Roman Avshalumov, Esqa-(RA 55 08)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591
Fax: 718-263-9598

10
Case 1:19-cv-06169-EK-RML Document1 Filed 10/31/19 Page 11 of 11 PagelD #: 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ROBERTO ALVARENGA, individually and on behalf of all others similarly situated,
Plaintiffs,
-against-
JOMAR CAR WASH CORP., and JOSE PIRES, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C,
Attorneys for Plaintiffs
80-02 Kew Gardens Road
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

JOMAR CAR WASH CORP.
537-34 MAIN STREET
FLUSHING, NEW YORK 11355

JOSE PIRES

37-34 MAIN STREET
FLUSHING, NEW YORK 11355

il
